Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Non-Provisional Application filed Dec. 27, 2018 and interview held on 8/23/2022.
Claims 1-12 are pending in the case. Claims 1, 9 and 11 are independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (hereinafter Zhou) U.S. Patent Pub. No. 2007/0130206.

In regard to independent claim 1, Zhou teaches a computerized method comprising: 
obtaining electronic records from a plurality of diverse systems, the plurality of diverse record systems having the electronic records in different data formats (see e.g. para [6][10]–“The present invention is directed to a system and method for using heterogeneous data from multiple healthcare information sources in a medical decision support system. Each healthcare information system stores medical data using a different local schema.”); 
reconciling the electronic records obtained from the plurality of diverse systems with one another using an ontology- based model (see e.g. para [44] [45] [58]); and 
generating inferential knowledge based on reconciling the electronic records (see e.g. para [10][34][44]-[46] – “The Query Generator module 104 makes use of these ontologies and terminologies for providing constraints in the query as well inferring additional queries.” – The inferential knowledge is generated by the auto generated “inferring additional queries”).  
With respect to dependent claim 8, Zhou teaches reconciling the electronic records obtained from the plurality of diverse record systems comprises performing two or more of data cleansing (see e.g. para [24] –“o combine the uncertain data, in a way such that outliers are discarded, contradictions are resolved, and uncertainty is reduced”), data standardization, concept normalization (see e.g. para [20][22]), records prioritization, and person matching (see e.g. para [24][30]).  
With respect to independent claim 9, Zhou teaches a computerized method comprising: obtaining electronic records from a plurality of diverse system having electronic records in different data formats; reconciling the electronic records obtained from the plurality of diverse systems with one another using an ontology-based model in a knowledge model by: 5Application No. 16/233,34127098.275477 Filed: 12/27/2018 Preliminary Amendment Filed: 08/26/2020 applying one or more of the medications ontology model, the allergies ontology model, the immunizations ontology model, and the problems ontology model to the electronic records (see e.g. para [25]-[28]); and recognizing discrete data items that are relevant to a meaningful use decision regarding one or more of medications, allergies, immunizations, and problems (see e.g. para [43]-[46]); and generating inferences based on the discrete data items recognized as being relevant to a meaningful use decision regarding one or more of medications, allergies, immunizations, and problems, by applying a forecasting model to the discrete data items, the forecasting model being specific to one of medications, allergies, immunizations, or problems (see e.g. para [10][34][44]-[46] – “The Query Generator module 104 makes use of these ontologies and terminologies for providing constraints in the query as well inferring additional queries.” – The inferential knowledge is generated by the auto generated “inferring additional queries”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
With respect to dependent claim 2, Zhou teaches reconciling the electronic records obtained from the plurality of diverse record systems comprises: identifying, in the electronic records obtained from the plurality of diverse systems, information related to one or more of a medications ontology model, an allergies ontology model, an immunizations ontology model, and a problems ontology model (see e.g. Fig. 1 para [44]-[46][60] – Zhou does not expressly show the recited ontology models.  However, Zhou expressly teaches that any medical ontology model can be applied. The examiner notes that the recited ontology models are well known medical ontology models. Therefore, it would have been obvious to include these ontology models.).  
With respect to dependent claim 3, Zhou teaches reconciling the electronic records obtained from the plurality of diverse record systems comprises: applying one or more of the medications ontology model (see e.g. para [20] – “ Ontologies are used to formally express the medical domain, for improved communication of domain concepts among domain components, and to assist in the integration process.”), the allergies ontology model, the immunizations ontology model, and the 3Application No. 16/233,34127098.275477Filed: 12/27/2018Preliminary Amendment Filed: 08/26/2020problems ontology model to the electronic records obtained from the plurality of diverse systems (see e.g. Fig. 1 para [44]-[46][60]; and based on the application of one or more of the medications ontology model, the allergies ontology model, the immunizations ontology model, and the problems ontology model to the electronic records, recognizing discrete data items that are relevant to a meaningful use decision regarding one or more of medications, allergies, immunizations, and problems (see e.g. Fig. 1 para [44]-[46][60] – Zhou does not expressly show the recited ontology models.  However, Zhou expressly teaches that any medical ontology model can be applied. The examiner notes that the recited ontology models are well known medical ontology models. Therefore, it would have been obvious to include these ontology models.).  
With respect to dependent claim 4, Zhou teaches generating inferential knowledge based on the discrete data items recognized as being relevant to a meaningful use decision regarding one or more of medications, allergies, immunizations, and problems (see e.g. Fig. 1 para [44]-[46][60] – “The Query Generator module 104 makes use of these ontologies and terminologies for providing constraints in the query as well inferring additional queries.” – The inferential knowledge is generated by the auto generated “inferring additional queries … Specifically, the required global schema element is automatically selected once the user chooses the ontology concept and given the mapping between the concept and the schema element.” Zhou does not expressly show the recited ontology models.  However, Zhou expressly teaches that any medical ontology model can be applied. The examiner notes that the recited ontology models are well known medical ontology models. Therefore, it would have been obvious to include these ontology models.).  
With respect to dependent claim 5, Zhou teaches generating inferential knowledge comprises: applying a forecasting model to the discrete data items, the forecasting model being specific to one of medications, allergies, immunizations, or problems; and based on applying the forecasting model to the discrete data items, generating a recommendation specific to one of medications, allergies, immunizations, or problems, wherein the recommendation requests a user input to confirm (see e.g. para [23]-[28][33] – “The allowable forms of user interaction will dictate the usability of the system. The use of statistical learning algorithms can shift the burden of feature space manipulation from the user to the machine, only requiring the user to provide feedback comments in the form of positive and negative examples. The system learns from these examples a perceptual similarity measure automatically … Component 624 provides recommendations regarding most informative additional exams for the patient in order to improve the confidence for diagnosis, therapy, or follow-up decisions.” Zhou does not expressly show the recited ontology models.  However, Zhou expressly teaches that any medical ontology model can be applied. The examiner notes that the recited ontology models are well known medical ontology models. Therefore, it would have been obvious to include these ontology models.).  
With respect to independent claim 11, Zhou teaches a computerized method comprising: 6Application No. 16/233,34127098.275477 Filed: 12/27/2018 Preliminary Amendment Filed: 08/26/2020 obtaining electronic records from a plurality of diverse systems, the plurality of diverse record systems having the electronic records in different data formats (see e.g. para [6][10]–“The present invention is directed to a system and method for using heterogeneous data from multiple healthcare information sources in a medical decision support system. Each healthcare information system stores medical data using a different local schema.”); 
reconciling the electronic records obtained from the plurality of diverse systems with one another using an ontology-based model by: identifying, in the electronic records obtained from the plurality of diverse systems, information related to one or more of a medications ontology model, an allergies ontology model, an immunizations ontology model, and a problems ontology model (see e.g. Fig. 1 para [44]-[46][60] – Zhou does not expressly show the recited ontology models.  However, Zhou expressly teaches that any medical ontology model can be applied. The examiner notes that the recited ontology models are well known medical ontology models. Therefore, it would have been obvious to include these ontology models.); 
applying one or more of the medications ontology model, the allergies ontology model, the immunizations ontology model, and the problems ontology model to the electronic records obtained from the plurality of diverse systems; and based on the application of one or more of the medications ontology model, the allergies ontology model, the immunizations ontology model, and the problems ontology model to the electronic records, recognizing discrete data items that are relevant to a meaningful use decision regarding one or more of medications, allergies, immunizations, and problems (see e.g. para [25]-[28]); and 
generating inferential knowledge based on the discrete data items recognized as being relevant to a meaningful use decision regarding one or more of medications, allergies, immunizations, and problems, wherein generating comprises: 7Application No. 16/233,34127098.275477 Filed: 12/27/2018 Preliminary Amendment Filed: 08/26/2020 applying a forecasting model to the discrete data items, the forecasting model being specific to one of medications, allergies, immunizations, or problems; and based on applying the forecasting model to the discrete data items, generating a recommendation specific to one of medications, allergies, immunizations, or problems, wherein the recommendation requests a user input to confirm (see e.g. para [23]-[28][33] – “The allowable forms of user interaction will dictate the usability of the system. The use of statistical learning algorithms can shift the burden of feature space manipulation from the user to the machine, only requiring the user to provide feedback comments in the form of positive and negative examples. The system learns from these examples a perceptual similarity measure automatically … Component 624 provides recommendations regarding most informative additional exams for the patient in order to improve the confidence for diagnosis, therapy, or follow-up decisions.” Zhou does not expressly show the recited ontology models.  However, Zhou expressly teaches that any medical ontology model can be applied. The examiner notes that the recited ontology models are well known medical ontology models. Therefore, it would have been obvious to include these ontology models.).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Baum et al. (hereinafter Baum) U.S. Patent Publication No. 2015/0149362.
With respect to dependent claim 6, Zhou does not expressly show the electronic records are stored in two or more of an HL7 data format, an FHIR data format, and an XML data format.  However, Zhou expressly show that records can be stored in any native format (see e.g. para [7][8]).  Furthermore, Baum teaches that medical data can be HL7 data format, an FHIR data format, and an XML data format.  Both Baum and Zhou are directed to medical data processing.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Baum and Zhou in front of them to modify the system of Zhou to include the above feature.  The motivation to combine Zhou and Baum comes from Baum.  Baum discloses the motivation to include data format such as HL7 data format, FHIR data format, and XML data format so that data can be collected cross platform (see e.g. para [16]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Krishnan et al. (hereinafter Krishnan) U.S. Patent Publication No. 2006/0184475.
With respect to dependent claim 7, Zhou does not expressly show reconciling the electronic records obtained from the plurality of diverse systems with one another comprises: identifying information in the electronic records that is not present in at least one of the plurality of systems; and updating the at least one of the plurality of systems to include the identified information.  However, Zhou expressly indicates that missing data issue is dealt with during integration (see e.g. para [24] [30] – “During data integration, an integrated healthcare system applies robust information fusion to deal with uncertain, outlying and missing biomedical data.”).  Krishnan teaches that missing data is automatically imported/updated.  Both Krishnan and Zhou are directed to medical data processing.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Krishnan and Zhou in front of them to modify the system of Zhou to include the above feature.  The motivation to combine Zhou and Krishnan comes from Krishnan.  Krishnan discloses the motivation to automatically import/update system to get missing medical data (see e.g. para [40]).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Motik et al. (hereinafter Motik) U.S. Patent Publication No. 2011/0320187.
With respect to dependent claim 10, Zhou does not expressly show refactoring the knowledge model by replacing two or more rules with a replacement rule; generating at least one axiom based on refactoring the knowledge model; and modifying the ontology-based model by adding the at least one axiom to the ontology-based model within the knowledge model.  
However, Motik teaches similar feature (see e.g. para [27]-[32] – “The reasoner can be further configured to convert the TBox axioms of the input ontologies into a rule set, rewrite the rules with function symbols with equivalent rules without function symbols, convert the temporal rules into non-temporal rules, replace the individuals referred to by name with individuals referred to by identifier, rewrite the regular rules with precomputed join rules, remove from the rule set those rules containing predicates identified as nonmaterializable, and unfolding the references to such predicates in the remaining rules, compute the strongly connected components of the rule set, generate an evaluation plan for evaluating all the strongly connected components, transform the evaluation plan into an SQL script, and derive the new ABox facts by executing the SQL script in the fact database.”).  Both Motik and Zhou are directed to data processing methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Motik and Zhou in front of them to modify the system of Zhou to include the above feature.  The motivation to combine Zhou and Motik comes from Motik.  Motik discloses the motivation to rewrite rules and create new axiom so that existing axiom can be improved (see e.g. para [27]-[32]).
With respect to dependent claim 12, Zhou does not expressly show prior to reconciling the electronic records obtained from the plurality of diverse systems with one another using an ontology-based model within the knowledge model, the method comprises: refactoring the knowledge model by replacing two or more rules with a replacement rule; generating at least one axiom based on refactoring the knowledge model; and modifying the ontology-based model by adding the at least one axiom to the ontology- based model within the knowledge model. However, Motik teaches similar feature (see e.g. para [27]-[32] – “The reasoner can be further configured to convert the TBox axioms of the input ontologies into a rule set, rewrite the rules with function symbols with equivalent rules without function symbols, convert the temporal rules into non-temporal rules, replace the individuals referred to by name with individuals referred to by identifier, rewrite the regular rules with precomputed join rules, remove from the rule set those rules containing predicates identified as nonmaterializable, and unfolding the references to such predicates in the remaining rules, compute the strongly connected components of the rule set, generate an evaluation plan for evaluating all the strongly connected components, transform the evaluation plan into an SQL script, and derive the new ABox facts by executing the SQL script in the fact database.”).  Both Motik and Zhou are directed to data processing methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Motik and Zhou in front of them to modify the system of Zhou to include the above feature.  The motivation to combine Zhou and Motik comes from Motik.  Motik discloses the motivation to rewrite rules and create new axiom so that existing axiom can be improved (see e.g. para [27]-[32]).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179